

116 HR 260 IH: Medicaid Provisions and TANF Extenders Act of 2019
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 260IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2019Mr. Pallone (for himself, Mr. Walden, and Mr. Neal) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the Medicaid Money Follows the Person Rebalancing demonstration, to extend protection for
			 Medicaid recipients of home and community-based services against spousal
			 impoverishment, to extend the Temporary Assistance for Needy Families
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicaid Provisions and TANF Extenders Act of 2019. IMedicaid Extenders 101.Extension of Money Follows the Person Rebalancing demonstration (a)General FundingSection 6071(h) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended—
 (1)in paragraph (1)— (A)in subparagraph (D), by striking and after the semicolon;
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (F)subject to paragraph (3), $112,000,000 for fiscal year 2019.;  (2)in paragraph (2)—
 (A)by striking Amounts made and inserting Subject to paragraph (3), amounts made; and (B)by striking September 30, 2016 and inserting September 30, 2021; and
 (3)by adding at the end the following new paragraph:  (3)Special rule for FY 2019Funds appropriated under paragraph (1)(F) shall be made available for grants to States only if such States have an approved MFP demonstration project under this section as of December 31, 2018..
 (b)Funding for quality assurance and improvement; technical assistance; oversightSection 6071(f) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by striking paragraph (2) and inserting the following:
					
 (2)FundingFrom the amounts appropriated under subsection (h)(1)(F) for fiscal year 2019, $500,000 shall be available to the Secretary for such fiscal year to carry out this subsection..
 (c)Technical amendmentSection 6071(b) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by adding at the end the following:
					
 (10)SecretaryThe term Secretary means the Secretary of Health and Human Services.. 102.Extension of protection for Medicaid recipients of home and community-based services against spousal impoverishment (a)In generalSection 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) is amended by striking the 5-year period that begins on January 1, 2014, and inserting the period beginning on January 1, 2014, and ending on March 31, 2019,.
				(b)Rule of construction
 (1)Protecting State spousal income and asset disregard flexibility under waivers and plan amendmentsNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) or section 1924 of the Social Security Act (42 U.S.C. 1396r–5) shall be construed as prohibiting a State from disregarding an individual’s spousal income and assets under a State waiver or plan amendment described in paragraph (2) for purposes of making determinations of eligibility for home and community-based services or home and community-based attendant services and supports under such waiver or plan amendment.
 (2)State waiver or plan amendment describedA State waiver or plan amendment described in this paragraph is any of the following: (A)A waiver or plan amendment to provide medical assistance for home and community-based services under a waiver or plan amendment under subsection (c), (d), or (i) of section 1915 of the Social Security Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315).
 (B)A plan amendment to provide medical assistance for home and community-based services for individuals by reason of being determined eligible under section 1902(a)(10)(C) of such Act (42 U.S.C. 1396a(a)(10)(C)) or by reason of section 1902(f) of such Act (42 U.S.C. 1396a(f)) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care under which the State disregarded the income and assets of the individual’s spouse in determining the initial and ongoing financial eligibility of an individual for such services in place of the spousal impoverishment provisions applied under section 1924 of such Act (42 U.S.C. 1396r–5).
 (C)A plan amendment to provide medical assistance for home and community-based attendant services and supports under section 1915(k) of such Act (42 U.S.C. 1396n(k)).
 103.Reduction in FMAP after 2020 for States without asset verification programSection 1940 of the Social Security Act (42 U.S.C. 1396w) is amended by adding at the end the following new subsection:
				
					(k)Reduction in FMAP after 2020 for non-Compliant States
 (1)In generalWith respect to a calendar quarter beginning on or after January 1, 2021, the Federal medical assistance percentage otherwise determined under section 1905(b) for a non-compliant State shall be reduced—
 (A)for calendar quarters in 2021 and 2022, by 0.12 percentage points; (B)for calendar quarters in 2023, by 0.25 percentage points;
 (C)for calendar quarters in 2024, by 0.35 percentage points; and (D)for calendar quarters in 2025 and each year thereafter, by 0.5 percentage points.
 (2)Non-compliant State definedFor purposes of this subsection, the term non-compliant State means a State— (A)that is one of the 50 States or the District of Columbia;
 (B)with respect to which the Secretary has not approved a State plan amendment submitted under subsection (a)(2); and
 (C)that is not operating, on an ongoing basis, an asset verification program in accordance with this section..
 104.Medicaid Improvement FundSection 1941(b)(1) of the Social Security Act (42 U.S.C. 1396w–1(b)(1)) is amended by striking $31,000,000 and inserting $6,000,000. 105.Budgetary Effects (a)Statutory PAYGO scorecardsThe budgetary effects of this title shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).
 (b)Senate PAYGO scorecardsThe budgetary effects of this title shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).
 (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this title shall not be estimated—
 (1)for purposes of section 251 of the Balanced Budget and Emergency Deficit Control Act of 1985; and (2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act.
 (d)PAYGO annual reportFor the purposes of the annual report issued pursuant to section 5 of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 934) after adjournment of the second session of the 115th Congress, and for determining whether a sequestration order is necessary under such section, the debit for the budget year on the 5-year scorecard, if any, and the 10-year scorecard, if any, shall be deducted from such scorecard in 2019 and added to such scorecard in 2020.
				IITANF and Technical Corrections
			201.TANF program extensions
 (a)Family assistance grantsSection 403(a)(1) of the Social Security Act (42 U.S.C. 603(a)(1)) is amended in each of subparagraphs (A) and (C) by striking 2017 and 2018 and inserting 2019 and 2020.
 (b)Healthy marriage promotion and responsible fatherhood grantsSection 403(a)(2)(D) of such Act (42 U.S.C. 603(a)(2)(D)) is amended— (1)by striking 2017 and 2018 and inserting 2019 and 2020; and
 (2)by striking for fiscal year 2017 or 2018. (c)Contingency fundSection 403(b)(2) of such Act (42 U.S.C. 603(b)(2)) is amended by striking fiscal year 2018 and inserting each of fiscal years 2019 and 2020.
 (d)Tribal family assistance grantsParagraphs (1)(A) and (2)(A) of section 412(a) of such Act (42 U.S.C. 612(a)) are each amended by striking 2017 and 2018 and inserting 2019 and 2020.
 (e)Child careSection 418(a)(3) of such Act (42 U.S.C. 618(a)(3)) is amended by striking 2017 and 2018 and inserting 2019 and 2020. (f)Grants to the territoriesSection 1108(b)(2) of such Act (42 U.S.C. 1308(b)(2)) is amended by striking 2017 and 2018 and inserting 2019 and 2020.
				202.Measuring and understanding outcomes
 (a)In generalSection 411(a) of the Social Security Act (42 U.S.C. 611(a)) is amended by redesignating paragraph (7) as paragraph (8) and inserting after paragraph (6) the following:
					
						(7)Report on engagement, employment and outcomes
 (A)Reporting agreementEach State and the Secretary shall enter into an agreement specifying the manner by which the information and data described in this paragraph shall be collected and reported to the Secretary beginning in fiscal year 2020.
 (i)Outcomes for exiting recipientsInformation and data regarding families who formerly received assistance and included a work-eligible individual (disaggregated by type of family, reason for exit, and participation in work activities during the preceding fiscal year) under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), with respect to the following:
 (I)The percentage with at least 1 formerly work-eligible individual employed during the 2nd quarter after exiting from the program.
 (II)The percentage with at least 1 formerly work-eligible individual employed during the 4th quarter after exiting from the program.
 (III)The median earnings when at least 1 formerly work-eligible individual is employed during the 2d quarter after exiting from the program.
 (IV)The percentage with at least 1 formerly work-eligible individual employed during any of the first 4 quarters after exiting from the program.
 (V)The distribution of income and earnings, including relative to poverty and deep poverty, for each of the first 4 quarters ending after the quarter of exit from assistance.
 (VI)The percentage who, at the time of exit from the program, were subject to the following: (aa)A penalty under section 407(e).
 (bb)A sanction or penalty described in section 404 or 408. (cc)A penalty or sanction not described in item (aa) or (bb).
										(ii)Engagement and employment of current recipients
 (I)Work-eligible individualsIn the case of current work-eligible individuals under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), the following information relative to the current quarter being reported:
 (aa)Earnings in each of the 4 quarters immediately preceding the quarter. (bb)Standard measures of employment, earnings, receipt of assistance, and participation in work activities (as defined in section 407(d)) in each of the first 4 quarters following the quarter.
 (II)All recipientsThe percentage of recipients of assistance under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) who have not attained 24 years of age and who obtain a high school degree or its recognized equivalent while receiving the assistance.
 (B)Statistical adjustment model for employment outcomesThe Secretary, in consultation with the Secretary of Labor and relevant experts, shall develop recommendations by March 1, 2020, on how to establish and disseminate an objective statistical model that will allow the Secretary to make adjustments to the data reported pursuant to subclauses (I) through (IV) of subparagraph (A)(i) of this paragraph, based on economic conditions and the characteristics of participants. To the extent practicable, the recommendations shall be compatible with the statistical adjustment model developed under section 116(b)(3)(A)(viii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)(A)(viii)) and, with respect to a State, the State adjusted levels of performance established for the State under that section..
				203.Technical corrections to data exchange standards to improve program coordination
 (a)In generalSection 411(d) of the Social Security Act (42 U.S.C. 611(d)) is amended to read as follows:  (d)Data exchange standards for improved interoperability (1)DesignationThe Secretary shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, by rule, designate data exchange standards to govern, under this part—
 (A)necessary categories of information that State agencies operating programs under State plans approved under this part are required under applicable Federal law to electronically exchange with another State agency; and
 (B)Federal reporting and data exchange required under applicable Federal law. (2)RequirementsThe data exchange standards required by paragraph (1) shall, to the extent practicable—
 (A)incorporate a widely accepted, non-proprietary, searchable, computer-readable format, such as the eXtensible Markup Language;
 (B)contain interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model;
 (C)incorporate interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance;
 (D)be consistent with and implement applicable accounting principles; (E)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (F)be capable of being continually upgraded as necessary. (3)Rule of constructionNothing in this subsection shall be construed to require a change to existing data exchange standards found to be effective and efficient..
 (b)Effective dateNot later than the date that is 24 months after the date of the enactment of this section, the Secretary of Health and Human Services shall issue a proposed rule that—
 (1)identifies federally required data exchanges, include specification and timing of exchanges to be standardized, and address the factors used in determining whether and when to standardize data exchanges; and
 (2)specifies State implementation options and describes future milestones. 204.Unemployment insurance technical correctionsSection 306(a) of the Social Security Act (42 U.S.C. 506(a)) is amended—
 (1)by striking individuals and inserting claimants of regular compensation, including claimants; and (2)by inserting a comma after section 303(j).
				